UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 18, 2010 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada000-0724695-2636730 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303) 860-5800 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On November 18, 2010, Petroleum Development Corporation (the “Company”)issued a press release announcing that it had priced its offering of $100.0 million aggregate principal amount of 3.25% Convertible Senior Notes due 2016 in a private placement to qualified institutional buyers pursuant to exemptions from the registration requirements of the Securities Act of 1933. The press release is attached as Exhibit 99.1 to this report and is incorporated by reference into this Item 7.01. In accordance with General Instruction B.2 of Form 8-K, the press release shall not be deemed "filed" for the purposes of Section 18 of the Exchange Act of 1934, or otherwise subject to the liabilities of that section, nor shall such information and exhibit be deemed incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934 except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (c)Exhibits Exhibit NumberDescription 99.1Press release, dated November 18, 2010 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Petroleum Development Corporation Date:November 18, 2010 By: /s/ Daniel W. Amidon Name:Daniel W. Amidon Title: General Counsel and Secretary Exhibit Index Exhibit NumberDescription 99.1Press release, dated November 18, 2010 (furnished herewith)
